         Case 1:20-cv-08475-SHS Document 12 Filed 12/08/20 Page 1 of 1
                                                               Jackson Lewis P.C.
                                                               44 South Broadway, 14th Floor
                                                               White Plains NY 10601
                                                               (914) 872-8060 Direct
                                                               (914) 946-1216 Fax
                                                               jacksonlewis.com




                                                                      0(02(1'256('



                                                     December 7, 2020

VIA ECF
The Honorable Sidney H. Stein
United States District Judge
United States District Court, Southern District of New York
500 Pearl Street
New York, New York 10007

                                             Re:     Paguada v. SuperMoney LLC
                                                     Case No. 1:20-cv-08475-SHS


Dear Judge Stein:

                This firm represents Defendant, SuperMoney LLC, in the above-referenced matter.
This letter is written pursuant to Rule 1(E) of Your Honor’s Individual Practice Rules, to request
(i) an extension of time to respond to the Complaint and (ii) an adjournment of the Initial
Conference currently scheduled for December 9, 2020 because the parties have reached an
agreement in principle.

               Plaintiff’s counsel consents to these requests. This is Defendant’s second request
for an extension of the deadline to answer Plaintiff’s Complaint. No other deadlines have been
scheduled in this case.

               Thank you for your consideration of these requests.

                                                     Respectfully submitted,

                                                     JACKSON LEWIS P.C.



                                                    By: /s/ Rebecca M. McCloskey
                                               Rebecca M. McCloskey
  The Court is in receipt of this letter and the notice of settlement. The Court declines to stay this action
  without date. Defendant shall have until February 10, 2021, in which to respond to the complaint or for
  the parties to file a stipulation of dismissal with prejudice. The initial pretrial conference is adjourned
  from December 9 until February 10, 2021, at 10:00 a.m.
  Dated: New York, New York
           December 8, 2020
